No.    81-101

                   I N THE SUPREME COURT O THE STATE O M N A A
                                          F           F OTN

                                                1981



I N THE MATTER O M.E.M.
                F
Y U H I N NEED O CARE.
  O T           F




Appeal from:        D i s t r i c t Court of t h e T h i r t e e n t h J u d i c i a l D i s t r i c t ,
                    I n and f o r t h e County o f Y e l l o w s t o n e .
                    H o n o r a b l e Diane G. B a r z , J u d g e p r e s i d i n g .

C o u n s e l o f Record:

     For Appellant:

           S t e v e Bunch a r g u e d , L e g a l S e r v i c e s , H e l e n a , Montana
           D. M i c h a e l E a k i n a r g u e d , L e g a l S e r v i c e s , H a r d i n , Montana

     F o r Respondent :

           H a r o l d F. H a n s e r , County A t t o r n e y , B i l l i n g s , Montana
           R o b e r t P . Morin a r g u e d , Deputy County A t t o r n e y , B i l l i n g s ,
            Montana
           O l s e n , C h r i s t e n s e n and G a n n e t t , B i l l i n g s , Montana
           Damon G a n n e t t a r g u e d , B i l l i n g s , Montana



                                               Submitted:      September 1 4 , 1 9 8 1

                                                    Decided:   November 1 2 , 1 9 8 1


Filed:




         q /9
          -             Y
                               TMr.J u s t i c e F r a n k B. M o r r i s o n , J r . , d e l i v e r e d t h e O p i n i o n of t h e
Court.
            T h i s is a d e p e n d e n c y and n e g l e c t a c t i o n i n v o l v i n g a S i o u x

I n d i a n c h i l d . The case r e q u i r e s a p p l i c a t i o n o f t h e I n d i a n C h i l d

W e l f a r e A c t o f 1 9 7 8 , Pub. L. N o . 95-608,               92 S t a t . 3069 ( c o d i f i e d

a t 25 U.S.C.A.          s e c t i o n s 1901-1963,         West Supp. 1 9 7 9 ) .           A l l parties

a g r e e to its a p p l i c a t i o n .      The p a r e n t a l r i g h t s of t h e c h i l d ' s

m o t h e r , a l s o a n e n r o l l e d t r i b a l member, were t e r m i n a t e d b y o r d e r
o f t h e District Court February 26, 1981.                             She a p p e a l s from t h a t
j udgment     .
           M.E.M.,       a g e 5 , and h e r n a t u r a l m o t h e r a r e members o f t h e
S t a n d i n g Rock S i o u x I n d i a n T r i b e .      The m o t h e r h a s a n I Q o f

a p p r o x i m a t e l y 5 3 and r e c e i v e s s u p p l e m e n t a l s e c u r i t y income ( S . S. I . )
payments.         The n a t u r a l f a t h e r is d e c e a s e d .        When t h i s a c t i o n was

commenced t h e m o t h e r and M.E.M.                 were l i v i n g i n B i l l i n g s , Montana.
The m o t h e r now r e s i d e s on t h e r e s e r v a t i o n .          M.E.M.      remains i n the

f o s t e r care o f t h e S t a t e .
           P e t i t i o n f o r t e m p o r a r y i n v e s t i g a t i v e a u t h o r i t y and p r o t e c -

t i v e s e r v i c e s was f i l e d b y t h e c o u n t y a t t o r n e y A u g u s t 2 2 , 1 9 7 9 ,
i n t h e T h i r t e e n t h J u d i c i a l D i s t r i c t , Yellowstone County.                 The
S t a t e a l l e g e d M.E.M.     was i n d a n g e r o f b e i n g n e g l e c t e d and a b u s e d .
A p e t i t i o n f o r p e r m a n e n t c u s t o d y and a u t h o r i t y to a s s e n t to adop-

t i o n was s u b s e q u e n t l y f i l e d O c t o b e r 4 , 1 9 7 9 .      A citation

d i r e c t i n g t h e mother to a p p e a r a t a h e a r i n g i n t h e ~ i s t r i c t ourt
                                                                                          C
o n December 2 1 , 1 9 7 9           was s e r v e d upon h e r O c t o b e r 1 8 , 1 9 7 9 , a t

Aberdeen, South Dakota.                    The D i s t r i c t C o u r t a p p o i n t e d a g u a r d i a n
a d l i t e m f o r M.E.M.       o n O c t o b e r 11.        The D i s t r i c t C o u r t d i d n o t
a p p o i n t counsel for t h e mother.
           The S t a n d i n g Rock T r i b a l C o u r t was n o t i f i e d o f t h e p e n d i n g
a c t i o n b y a Y e l l o w s t o n e C o u n t y s o c i a l w o r k e r who s e n t c e r t i f i e d
l e t t e r s t o t h e T r i b a l C o u r t on S e p t e m b e r 1 2 and O c t o b e r 1 5 , 1 9 7 9 . The

T r i b a l C o u r t r e s p o n d e d O c t o b e r 2 3 w i t h a l e t t e r to t h e s o c i a l

w o r k e r s t a t i n g t h a t t h e t r i b a l c o u r t would assume j u r i s d i c t i o n
a n d r e q u e s t e d a r r a n g e m e n t s be made f o r t h e r e t u r n o f M . E . M .         to
the Tribal Court.

            The T r i b a l C o u r t was i n f o r m e d b y l e t t e r s d a t e d November 6
and 30 t h a t t h e c o u n t y w e l f a r e d e p a r t m e n t would r e s i s t t r a n s f e r
o f j u r i s d i c t i o n u n l e s s t h e T r i b a l C o u r t vs " p l a n s f o r t h e d i s p o s i -

t i o n o f t h e case" were f i r s t s t a t e d .             The T r i b a l C o u r t d i d n o t

r e s p o n d t o t h e s e demands.
            On December 11, t h e w e l f a r e d e p a r t m e n t s e n t a m a i l g r a m to

t h e m o t h e r s t a t i n g t h e show c a u s e h e a r i n g would be h e l d i n t h e
District Court a s scheduled.                        The m o t h e r , t h e n r e s i d i n g o n t h e
S t a n d i n g Rock R e s e r v a t i o n , s o u g h t t h e a s s i s t a n c e of t h e T r i b a l

Court, --
       p r o se.             The T r i b a l C o u r t i s s u e d a n o r d e r d i r e c t i n g t h e
D i s t r i c t C o u r t t o r e t u r n c u s t o d y o f M.E.M.       to t h e t r i b e .      The

o r d e r o f t h e T r i b a l C o u r t was f i l e d w i t h t h e D i s t r i c t C o u r t

December 2 1 b u t s h o r t l y a f t e r t h e t i m e o f t h e h e a r i n g .
            P r e s e n t a t t h e h e a r i n g were t h e g u a r d i a n ad l i t e m , a d e p u t y
c o u n t y a t t o r n e y , a w e l f a r e s o c i a l w o r k e r and a r e p r e s e n t a t i v e of

S o c i a l and R e h a b i l i t a t i o n S e r v i c e s .   The m o t h e r d i d n o t a p p e a r

and was n o t r e p r e s e n t e d b y c o u n s e l .         The t r i b e was n o t r e p r e -
s e n t e d e i t h e r , o s t e n s i b l y a s s u m i n g i t s o r d e r would e f f e c t t h e

t r a n s f e r of j u r i s d i c t i o n .
            The o n l y w i t n e s s c a l l e d by t h e S t a t e was t h e s o c i a l w o r k e r

who r e c o u n t e d h e r u n s u c c e s s f u l e f f o r t s to a s s i s t t h e m o t h e r i n

developing proper parenting s k i l l s .                       She a l l e g e d t h a t on s e v e r a l

o c c a s i o n s t h e m o t h e r used e x c e s s i v e c o r p o r a l p u n i s h m e n t and

t h a t two o f t h e c h i l d ' s u n c l e s had s e x u a l l y a b u s e d t h e c h i l d .
S h e f u r t h e r a l l e g e d t h e m o t h e r had b e e n a c c u s e d of p r o s t i t u t i o n
b y e m p l o y e e s of t h e R e s c u e M i s s i o n i n B i l l i n g s , where t h e m o t h e r
f r e q u e n t l y s o u g h t e m e r g e n c y h o u s i n g , and t h a t s h e was u n a b l e to
s u p p o r t h e r s e l f t h r o u g h a n y p r o p e r employment.          The s o c i a l w o r k e r
recommended p e r m a n e n t r e m o v a l and a d o p t i v e p l a c e m e n t .          The
D i s t r i c t C o u r t t o o k t h e matter u n d e r a d v i s e m e n t .

            After receiving the tribal order the State resisted
t r a n s f e r and r e q u e s t e d a f u r t h e r h e a r i n g c l a i m i n g t h e t r i b a l
o r d e r c o n t a i n e d "numerous errors o f l a w and [ d i d ] n o t c o n s t i t u t e
a r e q u e s t to assume j u r i s d i c t i o n under t h e p r o v i s i o n s of t h e
I n d i a n Child Welfare Act."                  The D i s t r i c t C o u r t s e t March 1 3 ,

1 9 8 0 , as t h e d a t e f o r f u r t h e r h e a r i n g o n t h e i s s u e o f t e r m i n a t i o n
o f p a r e n t a l r i g h t s and t r a n s f e r o f j u r i s d i c t i o n .

            T h r o u g h t h e a s s i s t a n c e of t h e T r i b a l C o u r t t h e m o t h e r
r e t a i n e d Montana L e g a l S e r v i c e s (MLS) a s c o u n s e l o n March 1,

1980.       The m o t h e r was r e p r e s e n t e d b y MLS a t t h e s e c o n d h e a r i n g ,
b u t t h e T r i b a l C o u r t was u n a b l e to s e n d a r e p r e s e n t a t i v e .
            O v e r t h e o b j e c t i o n o f t h e m o t h e r ' s c o u n s e l , who a r g u e d t h e

h e a r i n g s h o u l d be l i m i t e d s o l e l y t o t h e q u e s t i o n of j u r i s d i c t i o n ,
a c o u s i n of t h e mother t e s t i f i e d about h e r d i s c o v e r y of t h e

a l l e g e d s e x u a l a b u s e and h e r b e l i e f t h a t i f t h e c h i l d were
r e t u r n e d t o t h e m o t h e r or t r i b a l a u t h o r i t i e s t h e c h i l d would cer-
t a i n l y be p l a c e d i n a s i t u a t i o n on t h e r e s e r v a t i o n which would

r e s u l t i n f u r t h e r s e x u a l a b u s e by t h e u n c l e s .        The s o c i a l w o r k e r
a d d e d t e s t i m o n y r e g a r d i n g a series o f c o m m u n i c a t i o n s w i t h t r i b a l
authorities.              A f t e r t h e s u b m i s s i o n o f b r i e f s by t h e p a r t i e s t h e
D i s t r i c t C o u r t h e l d on J u n e 1 3 , 1 9 8 0 , t h a t it had p r o p e r

j u r i s d i c t i o n , d e n i e d t r a n s f e r of j u r i s d i c t i o n t o t h e T r i b a l C o u r t
and o r d e r e d temporary c u s t o d y remain w i t h t h e S t a t e u n t i l a f i n a l

o r d e r was e n t e r e d .      The m o t h e r made a p p l i c a t i o n to t h i s C o u r t f o r
w r i t of s u p e r v i s o r y c o n t r o l r e q u e s t i n g t r a n s f e r o f j u r i s d i c t i o n ,
which w a s denied September 1 7 , 1980.                          Judgment awarding permanent
c u s t o d y and c o n t r o l t o t h e S t a t e and a u t h o r i t y to a s s e n t to adop-
t i o n was e n t e r e d F e b r u a r y 2 7 , 1 9 8 1 .        N o t i c e o f a p p e a l was t i m e l y
f i l e d March 3 , 1 9 8 1 .
            The a p p e l l a n t c o n t e n d s t h e D i s t r i c t C o u r t e r r e d b y ( 1 )
f a i l i n g to a p p o i n t c o u n s e l for t h e a p p e l l a n t , ( 2 ) r e f u s i n g to
t r a n s f e r j u r i s d i c t i o n t o t h e T r i b a l C o u r t , and ( 3 ) t e r m i n a t i n g
p a r e n t a l r i g h t s w i t h o u t t e s t i m o n y from a " q u a l i f i e d e x p e r t    ."     The
a p p e l l a n t ' s c h a l l e n g e s o r i g i n a t e under t h e I n d i a n Child Welfare

Act.
            The I n d i a n C h i l d W e l f a r e A c t o f 1 9 7 8 w a s p a s s e d b y

Congress i n r e s p o n s e to a s i g n i f i c a n t t h r e a t to t h e i n t e g r i t y of
Indian c u l t u r e s i n t h i s country.                 The A c t r e p r e s e n t s
C o n g r e s s i o n a l r e c o g n i t i o n of t h e c o n c o m i t a n t c u l t u r a l i n t e r e s t s

o f I n d i a n t r i b e s and I n d i a n c h i l d r e n ; i n t e r e s t s f u n d a m e n t a l t o
t h e p e r p e t u a t i o n and p r e s e r v a t i o n o f t h e i r m u t u a l and v a l u a b l e

heritage.           C o n g r e s s found " t h a t a n a l a r m i n g l y h i g h p e r c e n t a g e o f
I n d i a n f a m i l i e s are b r o k e n up by t h e r e m o v a l , o f t e n u n w a r r a n t e d ,
o f t h e i r c h i l d r e n from them b y n o n t r i b a l p u b l i c and p r i v a t e agen-
c i e s and t h a t a n a l a r m i n g l y h i g h p e r c e n t a g e o f s u c h c h i l d r e n a r e
p l a c e d i n non-Ind i a n f o s t e r and a d o p t i v e homes and i n s t i t u t i o n s

. . ."        25 U.S.C.A.           S 1901(4).           W e share t h a t concern.

            Each i n d i v i d u a l is a n amalgam o f t h e p r e d o m i n a n t r e l i g o u s ,
l i n g u i s t i c , a n c e s t r a l and e d u c a t i o n a l i n £ l u e n c e s e x i s t e n t i n h i s
or h e r surroundings.                 I n d i a n p e o p l e , w h e t h e r r e s i d i n g o n a reser-
v a t i o n or n o t , a r e immersed i n a n e n v i r o n m e n t which is i n most

r e s p e c t s a n t i t h e t i c a l to t h e i r t r a d i t i o n s .    Furthermore t h e

c u l t u r a l d i v e r s i t y among I n d i a n t r i b e s is u n q u e s t i o n a b l y p r o f o u n d

y e t o f t e n n o t f u l l y a p p r e c i a t e d or a d e q u a t e l y p r o t e c t e d i n o u r
society.          Our c o n s t i t u t i o n r e c o g n i z e s " t h e d i s t i n c t and u n i q u e
c u l t u r a l h e r i t a g e o f t h e American I n d i a n s and is c o m m i t t e d i n i t s

e d u c a t i o n a l g o a l s t o t h e p r e s e r v a t i o n of t h e i r c u l t u r a l

integrity."            1972 Mont.Const.,               Art.     X,   Sl(2).        P r e s e r v a t i o n of
I n d i a n c u l t u r e is u n d o u b t e d l y t h r e a t e n e d and t h e r e b y t h w a r t e d a s
t h e s i z e o f a n y t r i b a l community d w i n d l e s .               I n a d d i t i o n to i t s

a r t i f a c t s , l a n g u a g e and h i s t o r y , t h e members o f a t r i b e a r e i t s
culture.         A b s e n t t h e n e x t g e n e r a t i o n , a n y c u l t u r e is l o s t and
n e c e s s a r i l y r e l e g a t e d , a t b e s t , to a n t h r o p o l o g i c a l e x a m i n a t i o n
and c a t e g o r i z a t i o n .   I n a p p l y i n g o u r s t a t e l a w and t h e I n d i a n
C h i l d W e l f a r e A c t w e are c o g n i z a n t o f o u r r e s p o n s i b i l i t y to p r o -
m o t e and p r o t e c t t h e u n i q u e I n d i a n c u l t u r e s of o u r s t a t e f o r a l l
f u t u r e g e n e r a t i o n s of Montanans.

            F o r f u r t h e r d i s c u s s i o n of t h e a c t see:            N o t e , I n R e D.L.L.        &
C.L.L.,       Minors:         R u l i n g on t h e C o n s t i t u t i o n a l i t y o f t h e I n d i a n

C h i l d W e l f a r e A c t , 26 S.D.L.Rev.            67-78       ( 1 9 8 1 ) ; Note, The I n d i a n

C h i l d W e l f a r e A c t of 1978:           P r o v i s i o n s and P o l i c y , 2 5 S.D.L.Rev.
98-115       ( 1 9 8 0 ) ; G u e r r e r o , I n d i a n C h i l d W e l f a r e A c t of 1 9 7 8 ' A
R e s p o n s e t o The T h r e a t t o I n d i a n C u l t u r e Caused b y F o s t e r and

A d o p t i v e P l a c e m e n t o f I n d i a n C h i l d r e n , 7 Am. I n d i a n L .Rev.         51-77
(   1980) ; Jones,         Indian Child Welfare:                  A ~ u r i s d i c t i o n a lA p p r o a c h ,

2 1 Ariz.L.Rev.            1123-1145 ( 1 9 7 9 ) ; B a r s h , The I n d i a n C h i l d W e l f a r e
A c t of 1978:          A Critical Analysis,                 31 Hastings L.J.              1287-1336
(   1 9 8 0 ) ; Wamser, C h i l d W e l f a r e u n d e r t h e I n d i a n C h i l d Welfare A c t

o f 1978:        A N e w Mexico F o c u s , 1 0 N.M.L.Rev.                   413-429        (1980).

            Appointment - Counsel - - N a t u r a l Mother
                        of        for the
            A p p e l l a n t c o n t e n d s t h e D i s t r i c t C o u r t e r r e d b y f a i l i n g to
a p p o i n t counsel f o r t h e mother.                The e v i d e n c e p r e s e n t e d a t t h e
December 2 1 h e a r i n g showed t h e m o t h e r was d e v e l o p m e n t a l l y
d i s a b l e d and t h e r e c i p i e n t o f S. S. I. p a y m e n t s ; t h e r e f o r e u n d e r
t h e A c t t h e m o t h e r was e n t i t l e d to a p p o i n t m e n t of c o u n s e l .

            The S t a t e c o n c e d e s t h e m o t h e r was e n t i t l e d t o a p p o i n t m e n t
o f c o u n s e l b y b o t h t h e A c t and o u r own s t a t u t e s , s e c t i o n

41-3-401(12),           MCA ( d i s c r e t i o n a r y a p p o i n t m e n t ) ; h o w e v e r , a r g u e s

t h e S t a t e , s h e n e v e r r e q u e s t e d c o u n s e l t h e r e f o r e no e r r o r w a s
committed.
            The a p p l i c a b l e s e c t i o n of t h e A c t is 25 U.S.C.                  S 1912(b),

which states :
            " ( b ) I n a n y case i n which t h e c o u r t d e t e r m i n e s
            indigency, the parent o r Indian custodian s h a l l
            have t h e r i g h t t o court-appointed c o u n s e l i n any
            removal, placement, or termination proceeding                                  .
            The c o u r t may, i n i t s d i s c r e t i o n , a p p o i n t coun-
            s e l f o r t h e c h i l d upon a f i n d i n g t h a t s u c h
            a p p o i n t m e n t is i n t h e b e s t i n t e r e s t of t h e c h i l d
              ...     *I




The l e g i s l a t i v e h i s t o r y o f t h e A c t s u p p o r t s t h e c o n t e n -
t i o n of the appellant.
            "The s e p a r a t i o n o f I n d i a n c h i l d r e n from
            t h e i r families frequently occurs i n situations
            w h e r e o n e or more o f t h e f o l l o w i n g c i r c u m s t a n c e s
            exist:           (1) t h e n a t u r a l p a r e n t d o e s n o t
            u n d e r s t a n d t h e n a t u r e of t h e documents o r pro-
            ceedings involved; ( 2) n e i t h e r the c h i l d nor the
            n a t u r a l p a r e n t s are r e p r e s e n t e d b y c o u n s e l or
            o t h e r w i s e advised of t h e i r r i g h t s ; ( 3 ) t h e
            a g e n c y o f f i c i a l s involved are u n f a m i l i a r w i t h ,
            a n d o f t e n d i s d a i n f u l o f I n d i a n c u l t u r e and
            s o c i e t y ; ( 4 ) t h e c o n d i t i o n s which l e d t o t h e
            s e p a r a t i o n a r e n o t d e m o n s t r a b l y h a r m f u l o r are
            r e m e d i a b l e or t r a n s i t o r y i n c h a r a c t e r ; ( 5 )
            r e s p o n s i b l e t r i b a l a u t h o r i t i e s are n o t c o n s u l t e d
            a b o u t or e v e n i n f o r m e d o f t h e n o n t r i b a l g o v e r n -
            ment a c t i o n s . "        S.Rep. No. 95-597, 9 5 t h Cong. 1 s t
            Sess. (1977).
            W i n t e r p r e t t h e A c t as r e q u i r i n g t h e a p p o i n t m e n t o f coun-
             e
s e l f o r i n d i g e n t I n d i a n p a r e n t s i n " c h i l d c u s t o d y p r o c e e d i n g s " as

defined in the Act.                 25 U.S.C.         S 1903(1).          The s e c o n d s e n t e n c e of

   1 9 1 2 ( b ) allows t h e ~ i s t r i c t o u r t d i s c r e t i o n i n t h e a p p o i n t m e n t
                                            C
of c o u n s e l f o r t h e c h i l d .       By i n f e r e n c e t h e a p p o i n t m e n t o f coun-

s e l i n t h e case o f a n i n d i g e n t p a r e n t is m a n d a t o r y .             Our l i b e r a l
i n t e r p r e t a t i o n is c o n g r u e n t w i t h t h e r e m e d i a l c h a r a c t e r o f t h e
A c t and i n l i g h t o f t h e p a r t i c u l a r i n t e l l e c t u a l c a p a c i t i e s o f

t h i s mother we must reject t h e S t a t e ' s c o n t e n t i o n t h a t t h e mother

s h o u l d have r e q u e s t e d c o u n s e l .     F a i l u r e of t h e District Court t o
a p p o i n t c o u n s e l was e r r o r .      W e r e v e r s e t h e judgment t e r m i n a t i n g

p a r e n t a l r i g h t s and remand t h i s c a u s e f o r a h e a r i n g --v o .
                                                                               d e no                         In

r e v i e w i n g t h e r e c o r d w e n o t e much o f t h e t e s t i m o n y g i v e n d u r i n g

t h e f i r s t h e a r i n g would h a v e b e e n e x c l u d e d i f p r o p e r o b j e c t i o n
h a d b e e n made.        The m o t h e r is e n t i t l e d t o a --v o h e a r i n g .
                                                                    d e no


                                  Transfer - Jurisdiction
                                           of
            Our h o l d i n g r e t u r n s t h e p a r t i e s to t h e i r r e s p e c t i v e p o s i -
t i o n s p r i o r t o t h e December 21, 1 9 7 9 , h e a r i n g w i t h t h e e x c e p t i o n
t h a t t h e n a t u r a l m o t h e r w i l l now be r e p r e s e n t e d b y c o u n s e l .

A p p e l l a n t u r g e s t h i s Court to o r d e r immediate t r a n s f e r of j u r i s -
d i c t i o n to t h e T r i b a l C o u r t .       Such a d e t e r m i n a t i o n would be
inappropriate.             B e c a u s e M.E.M.       was d o m i c i l e d i n B i l l i n g s ,
Montana a t t h e commencement o f t h e p r o c e e d i n g and n o t o n t h e
r e s e r v a t i o n of h e r t r i b e , t h e e x t r a t e r r i t o r i a l j u r i s d i c t i o n of
t h e t r i b e c r e a t e d b y t h e A c t m u s t f i r s t be a d j u d i c a t e d .          Section

1 9 1 1 ( b ) o f t h e A c t d e f i n e s t h e e x t e n t of t h i s r e f e r r a l
jurisdiction.

           " I n any S t a t e c o u r t proceeding f o r t h e f o s t e r
           care p l a c e m e n t o f , o r t e r m i n a t i o n of p a r e n t a l
           r i q h t s t o , an I n d i a n c h i l d n o t domiciled o r
           r e s i d i n g w i t h i n t h e r e s e r v a t i o n of t h e I n d i a n
           c h i l d ' s t r i b e , t h e c o u r t , - -e a b s e n c e --o d
                                                         in th                      o f go
           c a u s e t o t h e c o n t r a r y , s h a l l t r a n s f e r such pro-
           ceed i n y t n h e j u r i s d i c t i o n of t h e t r i b e , a b s e n t
           o b j e c t i o n by e i t h e r p a r e n t , upon p e t i t i o n o f
           e i t h e r p a r e n t o r t h e I n d i a n c u s t o d i a n o r the
           Indian c h i l d s t r i b e : Provided, That s u c h
           t r a n s f e r s h a l l be s u b j e c t t o d e c l i n a t i o n by t h e
           t r i b a l c o u r t of such t r i b e       ."      ( ~ m p h a s i sa d d e d . )
           Upon remand t h e D i s t r i c t C o u r t m u s t f i r s t d e c i d e t h e
jurisdictional issue.                  The b u r d e n o f showing "good c a u s e to t h e

c o n t r a r y " m u s t be c a r r i e d b y t h e S t a t e w i t h c l e a r and c o n v i n c i n g
e v i d e n c e t h a t t h e b e s t i n t e r e s t s o f t h e c h i l d would be i n j u r e d by
such a t r a n s f e r .      W e d i r e c t the District Court t o c o n s i d e r t h e

g u i d e l i n e s f o r s t a t e c o u r t s e s t a b l i s h e d by t h e Department of t h e

I n t e r i o r i n its determination, although i n addition thereto the
b e s t i n t e r e s t s of t h e c h i l d could p r e v e n t t r a n s f e r of j u r i s d i c -

t i o n upon a " c l e a r and c o n v i n c i n g " showing b y t h e S t a t e .

                                Qua1 i f i e d E x p e r t T e s t i m o n y
           A p p e l l a n t c h a l l e n g e s t h e t e r m i n a t i o n of t h e m o t h e r ' s
p a r e n t a l r i g h t s because t h e S t a t e did n o t p r e s e n t q u a l i f i e d

e x p e r t t e s t i m o n y as r e q u i r e d b y t h e A c t .      Section 1 9 1 2 ( f ) states:
           "No t e r m i n a t i o n o f p a r e n t a l r i g h t s may be
           o r d e r e d i n such p r o c e e d i n g s i n t h e a b s e n c e of a
           d e t e r m i n a t i o n , s u p p o r t e d b y e v i d e n c e beyond a
           reasonable doubt, including t e s t i m o n y v a i i -
           f i e d e x p e r t w i t n e s s e s , t h a t t h e contin=dp
           c u s t o d y o f t h e c h i l d b y t h e p a r e n t or I n d i a n
           c u s t o d i a n is l i k e l y t o - r e s u l t i n s e r i o u s emo-
           t i o n a l o r p h y s i c a l damage t o t h e c h i l d          ."
           The A c t d o e s n o t d e f i n e " q u a l i f i e d e x p e r t w i t n e s s . "        The
r e c o r d shows t h e e x p e r t c a l l e d by t h e S t a t e i n t h i s case had
l i m i t e d e x p e r i e n c e i n t h e d e p a r t m e n t and o n e y e a r i n t h e a r e a o f
childrens' services.                 W e d o n o t h e r e h o l d t h a t it w a s e r r o r to

admit t h i s e x p e r t ' s opinion.             I n d e c i d i n g w h e t h e r t h e r e is p r o p e r

f o u n d a t i o n f o r an e x p e r t o p i n i o n , t h e t r i a l c o u r t should c o n s i d e r

t h e D e p a r t m e n t o f I n t e r i o r g u i d e l i n e s which p r o v i d e :
           "b.      Persons with the following c h a r a c t e r i s t i c s
           a r e m o s t l i k e l y t o meet t h e r e q u i r e m e n t s f o r a
           q u a l i f i e d e x p e r t w i t n e s s f o r p u r p o s e s of I n d i a n
           c h i l d custody proceedings:
           " ( i ) A member o f t h e I n d i a n c h i l d ' s t r i b e who is
           r e c o g n i z e d b y t h e t r i b a l community as
           k n o w l e d g e a b l e i n t r i b a l c u s t o m s as t h e y p e r t a i n
           t o f a m i l y o r g a n i z a t i o n and c h i l d r e a r i n g
           practices.
           " ( i i ) A l a y e x p e r t w i t n e s s having s u b s t a n t i a l
           e x p e r i e n c e i n t h e d e l i v e r y o f c h i l d and f a m i l y
           s e r v i c e s t o I n d i a n s , and e x t e n s i v e knowledge o f
           p r e v a i l i n g s o c i a l and c u l t u r a l s t a n d a r d s and
           childrearing practices within the Indian child I                                   s
           tribe.
           " ( iii) A p r o f e s s i o n a l person having s u b s t a n t i a l
           e d u c a t i o n and e x p e r i e n c e i n t h e area o f h i s or
           her specialty."            4 4 Fed.Reg. 6 7 5 9 3 ( 1 9 7 9 ) .

           W e are aware t h a t t h e s e g u i d e l i n e s add a d i m e n s i o n t o

e x p e r t testimony not normally required.                           However we f e e l t h e s e
g u i d e l i n e s c o m p o r t w i t h t h e s p i r i t o f t h e I n d i a n C h i l d Welfare

A c t and t h e r e e r e deem them t o be a p p l i c a b l e .

            I n c o n c l u s i o n , j u d g m e n t t e r m i n a t i n g p a r e n t a l r i g h t s is

r e v e r s e d and t h i s case remanded f o r a h e a r i n g - -v o .
                                                                d e no                            The

D i s t r i c t C o u r t m u s t f i r s t c o n s i d e r t h e j u r i s d i c t i o n a l i s s u e and

i f t r a n s f e r is d e n i e d , t h e n p r o c e e d i n a c c o r d a n c e w i t h t h i s o p i n -
i o n and a p p l i c a b l e p o r t i o n s o f t h e I n d i a n C h i l d W e l f a r e A c t o f




W e concur:



Chief J u s t i c e




..............................
Justices
Mr. Justice John C. Sheehy, dissenting:

     I dissent from the result of the majority opinion.
The cause should be reversed, but it should be reversed with
instructions to the District Court to transfer immediately
these proceedings to the Standing Rock Sioux Tribal Court
of the Standing Rock Sioux Indian Reservation at Fort Yates,
North Dakota.
     After the proceedings were instituted in the District
Court of Yellowstone County, the District Court was served
on February 22, 1980, with the following instruments from the
Standing Rock Sioux Tribal Court:
     1.   An authorization for legal representation signed by
the mother of the child here.
     2.   A letter from Thomas J. Gunderson, Chief Judge of
the Standing Rock Sioux Tribal Court stating:
           .
     ". . We are requesting transfer of jurisdiction
     to this Court pursuant to the provisions of the
     Indian Child Welfare Act.  . ."
     3.   A copy of the motion by the mother in this case to
the Standing Rock Sioux Tribal Court for a transfer proceedings
to it from the Yellowstone County District Court.
     4.   An order dated December 14, 1979, signed by Isaac
Dog Eagle, Jr., Tribal Judge of the Tribal Court assuming
jurisdiction under the Indian Child Welfare Act.
     The social worker of the Department of Public Welfare
in Yellowstone County on November 3 0 , 1979 had earlier
advised the Standing Rock Sioux Tribal Court that it would
not transfer jurisdiction to the Tribal Court upon the
following grounds :
     "Please refer to our letter of November 6, 1979
     requesting advisement of your plans for the
     above-named child before any arrangements were
     made for her to return to the reservation. We
     have not heard from you and our permanent custody
     hearing date is three weeks away   ..     ."
     In determining "good cause" for refusing transfer of
jurisdiction to an Indian Tribal Court, the District Court
may not consider socio-economic conditions that eventually
may arise out of the disposition by the Tribal Court.      The
federal guidelines, contained in 44 Fed. Reg. 228 (1979) at
p. 67591, state:
     "(c) Socio-economic conditions and the perceived
     adequacy of Tribal or Bureau of Indian Affairs
     Social Services or judicial systems may not be
     considered in a determination that good cause
     exists. "
     The District Court in this case refused to transfer the
proceedings to the Tribal Court upon the perceived impression
that the child's custody would be given to persons on the
reservation with whom the ~istrictCourt, and the Department
of Public Welfare, were not satisfied.       This is not the
function, however, of a good-cause determination under
section 1911(b) of the Indian Child Welfare Act.      Those are
matters for decision by the Tribal Court and under section
1911(d) of that Act, the United States, every state, and
every Indian tribe shall give full faith and credit to the
public acts, records and judicial proceedings of any Indian
tribe applicable to Indian child custody proceedings to the
same extent that such entities give full faith and credit to
the public acts, records and judicial proceedings of any
other judicial entity.
     The district courts must be prepared to recognize that
Indian tribal courts have full power to act in matters of
Indian child adoptions and custodial proceedings, not
involving divorce, and the jurisdiction of the tribal courts
is on a par in those matters with the jurisdiction of the
d i s t r i c t c o u r t s of t h i s s t a t e .   I t cannot, i n m view, be
                                                                      y

"good c a u s e , " t o r e f u s e t r a n s f e r of t h e proceedings t o a

t r i b a l c o u r t on t h e p e r c e p t i o n t h a t t h e t r i b a l c o u r t may n o t

a c t w i t h r e s p e c t t o t h e c h i l d i n t h e way w e would wish i t t o

act.      The purpose of t h e I n d i a n C h i l d Welfare Act i s t o

remove a s f a r a s p o s s i b l e t h e w h i t e man's p e r c e p t i o n s i n

t h e s e m a t t e r s where I n d i a n v a l u e s may c o n f l i c t .

        I would r e v e r s e t h e c a s e and d i r e c t t h e D i s t r i c t Court

t o t r a n s f e r t h e c a u s e f o r t h w i t h t o t h e T r i b a l Court t h a t h a s

r e q u e s t e d j u r i s d i c t i o n i n t h e proceedings, b e f o r e a f e d e r a l

c o u r t does i t f o r u s .




                                                          /               Justice           d